Notice of Pre-AIA  or AIA  Status
This office action is in response to the amendment filed 4/22/22.  Claims 17-19 and 21-31 are pending. Claims 1-16 and 20 have been canceled. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The information disclosure statement (IDS) submitted on 4/22/22 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 17-19 and 21-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Lines 9-11 of claim 17 recite “each adjustment aperture aligning with each of the first and second rear adjustment channels and the first and second front adjustment channels”.  This is not correct as described and understood.  As understood from the description and figures each adjustment aperture aligns with one of the first and second rear adjustment channels and the first and second front adjustment channels, not with “each of”.
	Claim 21, recites that a saddle is “coupled to each adapter” which is inaccurate as described an understood.  It appears the claim language should recite the saddle as “configured to interchangeably couple to each adapter” or the like.  As currently written the saddle is coupled to plural adapters which is not what is described and shown.

Claims 21, 24-26 and 29-31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2013/0135697 to Matry et al.
Matry provides a removably attachable bicycle saddle system comprised of a base 142 having rails 1423 configured to attach to a bicycle, a saddle 12 comprised of saddle halve 12A/B and a plurality of interchangeable blocks 1442 considered to meet the limitation of a plurality of interchangeable adapters.  Note pages 6-7 discuss changing response of block 144 by changing shape and/or material properties of layer 1442.  
The hole 1424 in base 142 is considered to meet the limitation of an adjustment channel as it allows for bolt 148 to pass therethrough to assemble and disassemble to swap blocks.
Holes 1445 are considered to meet the limitation of locking/screw apertures.

Claims 21, 24-26 and 29-31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 6,019,422 to Taormino et al.
Taormino provides a removably attachable bicycle saddle system comprised of a base  27 having rails 35 configured to attach to a bicycle, a saddle 13 and an elastomer cylinder 25 considered to meet the limitation of a plurality of interchangeable adapters as column 3, lines 11-18 discuss selection of cylinders of different materials/stiffness/softness as desired.  
The hole in base for bolt 37 is considered to meet the limitation of an adjustment channel as it allows for the bolt to pass therethrough to assemble and disassemble to swap cylinders 25
The central hole in cylinder 25 is considered to meet the limitation of locking/screw aperture.

Claims 26 and 31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 4,429,915 to Flager.
Flager removable attaches a bicycle saddle system having abase 14 with rails 19, a saddle 13 with a plurality of interchangeable inserts 55/56/61/64 considered to meet the limitation of “adapters” there between.

Claims 26, 27, 29 and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 2018/0146741 to Martin.
Martin provides a plurality of interchangeable adapters.  See Figs 111-15, 16-20, 21-25 and 31-35.  Each having locking tabs, channels and apertures.
When reading the preamble in the context of the entire claim, the recitation “removably attachable bicycle saddle system” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
Recitations of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Note none of the saddle, base, rails, bicycle are positively recited.  They are only set out as intended use.

Claims 17-19, 22 and 23 would be allowable subject matter if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Claim 28 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Applicant's arguments filed 4/22/22 have been considered but they are not fully persuasive. 
Note the office action mailed 1/26/22 incorrectly indicated that the application was filed on 4/01/16.  The correct filing date is 4/01/2020.
	The arguments with respect to the objection to paragpgh [0044] of the specification are persuasive and the objection is withdrawn.
The amendment to claim 17 overcomes the objection to the drawings for not showing the front couplers.
	No pad is found in claim 21, or any other claims for that matter,  so that objection is withdrawn.
	The drawings filed 4/01/2020 are now approved.
	The general allegation that the claims have been amended to overcome the issues raised under 35 USC 112 is not persuasive.  Claim 17 has not been amended to overcome the rejection repeated above.  It appears claim 17 should be amended with language along the lines of how claims 23 and 28 were amended to overcome the 112 rejection.
	The argument that Hight and Hsu fail to disclose a base configured to couple to a bicycle via rails is not persuasive as each of Hight and Hsu provide rails.  See rails 28a/b in Hight and 12b in Hsu.  However, the argument that Hight and Hsu each fail to disclose interchangeable adapters is found persuasive.  As such the rejections are withdrawn.
  However, upon further consideration,  new grounds of rejection have been made above.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT CANFIELD whose telephone number is (571)272-6840. The examiner can normally be reached M-F 10-6, some Saturdays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ROBERT CANFIELD
Primary Examiner
Art Unit 3636



/Robert Canfield/Primary Examiner, Art Unit 3636